Citation Nr: 1759654	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected osteoporosis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected osteoporosis of the left knee.

4.  Entitlement to service connection for a bilateral ankle disability to include as a manifestation of fibromyalgia.

5.  Entitlement to service connection for a bilateral wrist disability to include as a manifestation of fibromyalgia.




REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986, January 1993 to March 1993, June 2001 to September 2001, November 2001 to August 2003, September 2003 to March 2004, August 2004 to September 2004, and October 2004 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2011 and January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In Board decisions dated May 2015 and September 2016, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in an August 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In the September 2016 decision, the Board determined that the issue of entitlement to service connection for fibromyalgia is part of the claims of entitlement to service connection for bilateral wrist and ankle disabilities because the Veteran initially claimed that the conditions as joint pain.  Therefore, the Board has rephrased the issues on appeal accordingly.
The issues of entitlement to service connection for disabilities of the bilateral wrists and ankles to include as manifestations of fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In August 2017, the Veteran withdrew the pending appeal as to the issue of entitlement to rating in excess of 20 percent for service-connected cervical spine disability.

2.  The service-connected osteoporosis of the right knee is manifested by flexion limited to no less than 135 degrees with pain and extension to zero degrees; there is no objective evidence of subluxation or lateral instability.

3.  The service-connected osteoporosis of the left knee is manifested by flexion limited to no less than 135 degrees with pain and extension to zero degrees; there is no objective evidence of subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to a higher initial rating for service-connected cervical spine disability are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for osteoporosis of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DCs) 5013, 5260, 5261, 5262, 5257, 5258, 5259 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent osteoporosis of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5013, 5260, 5261, 5262, 5257, 5258, 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Appeals may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1).

In a signed statement dated August 2017, the Veteran expressed his desire to withdraw the pending appeal of the issue of entitlement to an initial rating in excess of 20 percent for service-connected cervical spine disability.  The Board finds the withdrawal to be explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  
Hence, no allegations of errors of fact or law remain for appellate consideration with respect to said claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.

II. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the September 2016 Board Remand, the Veteran was afforded VA examinations in August 2017 and April 2017 as to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the August 2017 and April 2017 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record does not show, nor has the Veteran contended, that the service-connected disabilities adjudicated herein has increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

III. Initial rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Service connection for osteoporosis of the right and left knees was granted in an April 2011 rating decision, at which time separate 10 percent evaluations were assigned.  The Veteran disagreed with the assigned rating and this appeal followed.

The Veteran's osteoporosis of the right and left knees is currently rated as 10 percent disabling under DC 5013 for osteoporosis.  See 38 C.F.R. § 4.27.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on loss of motion of affected parts, as arthritis, degenerative. 

Diagnostic Code (DC) 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are set forth in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides the rating criteria for impairment of the knee manifested by recurrent subluxation and lateral instability.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2017).

DC 5259 provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2017).

In this matter, the Veteran filed a claim of entitlement to service connection for disabilities of the right and left knees in April 2010.  He was afforded a VA examination in November 2010 at which time the examiner noted a current diagnosis of osteoporosis of the bilateral knees.  The Veteran reported flare-ups of knee pain once a day, lasting 24 hours at a severity of 10/10.  He reported that these flare-ups were precipitated by physical activity and also occur spontaneously.  Flare-ups are alleviated by rest.  The Veteran described constant joint pain due to osteoporosis.  He stated that the pain is localized in his knees, and is burning and aching in nature.  He reported his constant daily knee pain as 10/10 in severity.  He endorsed weakness, stiffness, debility, swelling, and abnormal motion of the right and left knees.  He denied redness, fever, giving way, locking, heat, and drainage of either knee.  He stated that he can stand for only two minutes on average, but is able to walk two miles.  Upon physical examination, the examiner indicated that the Veteran's right and left knees did not exhibit weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, guarding of movement, effusion, subluxation, or dislocation.  The examiner stated that the Veteran did have stiffness and pain in the bilateral knees.  The Veteran's posture and gait were normal.  The knees were tender, bilaterally.  Range of motion testing of both the right and left knees demonstrated forward flexion to 140 degrees with pain and extension to zero degrees with pain.  There was no additional limitation of motion upon repetitive motion testing.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  Stability testing of the medial/lateral collateral ligaments, anterior/posterior cruciate ligaments, and the medial/lateral meniscus were all within normal limits.  The examiner opined that the "effect of the condition on the [Veteran's] usual occupation is ambulation and lifting limitation due to pain.  The effect of the condition on the [Veteran's] daily activity is the same as occupational limitation."

In a May 2011 statement, the Veteran reported that his knees begin to buckle if he walks for more than five minutes.

He was afforded another VA examination in September 2011 as to his right and left knees.  He reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, and pain in both knees.  The Veteran reported flare-ups of knee pain as often as four times per day, which occur spontaneously, and are relieved by rest.  The Veteran stated that, during flare-ups, he experiences loss of flexibility and movement.  He endorsed difficulty walking and standing.  He described locking of the knees, as well as extreme pain and throbbing.  His symptoms are alleviated by rest and the use of Aleve.  Upon physical examination, there was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination of each knee revealed clicking of the joint.  There was no genu recurvatum, locking pain, or crepitus.  There was no ankylosis.  Range of motion testing showed forward flexion to 140 degrees and extension to zero degrees.  Knee stability tests were within normal limits for anterior and cruciatate ligaments, medial and lateral collateral ligaments, and the medial and lateral meniscus.  There was no evidence of subluxation.  The examiner reported that the Veteran's knees had no occupational effects and no effect on his daily activities.

VA treatment records dated in April 2015 indicated that the Veteran complained of fatigue and joint pain.  The treatment provider stated that the Veteran "continue[s] to have diffuse joint pain, ankles and knees continue to hurt him most."

In August 2015, the Veteran was afforded a VA examination to address the current severity of his right and left knees.  The examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees.  The examiner documented the Veteran's complaints of bilateral knee pain at rest at a severity of 4/10, worse upon weight-bearing.  The Veteran also endorsed locking and occasional swelling of the knees.  He described flare-ups with over-use of the knees.  He stated that these flare-ups result in swelling and pain in the knees.  Range of motion testing revealed flexion to 135 degrees with pain and extension to zero degrees.  There was medial and lateral tenderness of each knee upon physical examination.  The examiner also identified crepitus in both knees.  There was no additional limitation of motion upon repetitive use testing.  The examiner noted that pain, weakness, fatigability, and incoordination do not significantly limit the Veteran's functional ability with flare-ups.  Muscle strength was intact, and there was no atrophy in either knee.  There was also no ankylosis in the knees.  The examiner indicated that the Veteran did not have recurrent subluxation, lateral instability, or recurrent effusion in the right and left knees.  The Veteran does not use an assistive device for ambulation.  X-rays revealed stable mild bilateral medial compartment joint spaces with narrowing in the left greater than right.  The examiner indicated that the Veteran's knees affect "his ability to get to/from work.  He walks to work and takes metro/climbs stairs."

The Veteran was most recently afforded a VA examination as to his bilateral knees in June 2017.  The examiner noted a continuing diagnosis of degenerative arthritis.  He noted the Veteran's report that "[o]ver the years, his knees hurt all the time, especially with physical activity."  The Veteran described a generalized ache of the bilateral knees that is constant.  He indicated that his knees swell at times during walking and also lock up.  He reported aggravation of knee symptoms with prolonged walking.  The Veteran described flare-ups with locking of the bilateral knees occurring once every month.  He indicated that the flare-ups resulted in knee pain at 10/10 in severity and last for up to 10 minutes.  Range of motion testing revealed flexion to 140 degrees and extension to zero degrees.  Pain was noted upon examination on rest and non-movement.  There was tenderness on the anterior of each knee.  There was also pain upon weight-bearing, bilaterally.  There was no crepitus, or additional limitation of motion upon repetitive motion testing.  The examiner stated that there was no pain, fatigue, weakness, lack of endurance, or incoordination upon range of motion testing.  The Veteran's muscle strength as intact.  There was no muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was normal.  There was no impairment of the meniscus in either knee.  The examiner stated that the Veteran's knee disabilities do impact his ability to perform any type of occupational task.  His current occupation is planner and he had lost up to one week of work per year due to knee symptoms.  The examiner noted that the Veteran has limited walking due to aggravating the condition.  His knee disabilities also limit his ability to exercise.

Based on the evidence of record, as detailed in pertinent part above, the Board finds that higher initial disability ratings for osteoporosis of the right and left knee disabilities are not warranted.

As a preliminary matter, the Board finds that separate disability ratings due to limitation of extension and flexion for the right and left knees are not warranted.  The VA examinations referenced above demonstrated, at worst, 135 degrees of flexion with pain.  Such findings warrant noncompensable disability ratings under DC 5260.  Moreover, the right and left knees consistently exhibited zero degrees of extension, warranting noncompensable disability ratings under DC 5261.  While there was pain with motion, range of motion did not significantly diminish on any examination with repetition.  Additionally, there is no documented or reported limited range of motion to meet the criteria for compensation during a period of flare-up.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  The Veteran does not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in either knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98.

Moreover, as there is no objective evidence of subluxation or lateral instability of the right or left knees, a separate rating under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered the fact that the Veteran endorsed giving way and instability, but objective testing by the examiners consistently demonstrated that no instability was present.  The Board assigns the objective medical evidence more probative weight as to the presence of subluxation and lateral instability than to the Veteran's lay description of his symptoms, particularly as the Veteran's reported symptoms were considered by the examiners, who nonetheless concluded that no instability was present.

A 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no indication that the Veteran had ankylosis of either knee; therefore, higher disability ratings under DC 5256 are not warranted.

In considering the applicability of other diagnostic codes, the Board notes that DC 5258 provides the rating criteria for dislocation of semilunar cartilage and DC 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under DCs 5258 or 5259 because, although the Veteran reported swelling with occasional locking in the right and left knees, the medical evidence of record does not show meniscal impairment.

The Board also finds that DC 5263 (genu recurvatum) is not applicable here, as the medical evidence does not show that the Veteran has said disability.  38 C.F.R. § 4.71a, DC 5263.

Therefore, the Board finds that the Veteran is not entitled to ratings in excess of 10 percent for osteoporosis of the right and left knees, as there is no competent, probative evidence to show that his symptoms meet the criteria for the next higher ratings.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right and left knee disabilities, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a higher evaluation would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal of entitlement to a higher initial rating for service-connected cervical spine disability is dismissed.

Entitlement to an initial rating in excess of 10 percent for service-connected osteoporosis of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected osteoporosis of the left knee is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

The Veteran asserts entitlement to service connection for disabilities of the bilateral wrists and ankles, to include as manifestations of fibromyalgia, which he contends were incurred during his military service.

Initially, the Board notes that upon remand the AOJ determined that the Veteran did not have service in Southwest Asia.  See the May 2017 response from the U.S. Army Center of Military History.  Moreover, the Veteran clarified that he does not contend he had service in Southwest Asia; rather, he asserts exposure to local food, water, and other environments while serving in Ethiopia, Rwanda, and Mongolia.  See the Veteran's statement dated July 2017.  Thus, presumptive service connection for "unexplained chronic multisymptom illness" under 38 C.F.R. § 3.317 is inapplicable.

Pursuant to the September 2016 Board Remand, he was afforded VA examinations in June 2017 at which time the examiner diagnosed him with a bilateral wrist strain and a bilateral ankle strain.  In a separate June 2017 medical opinion, the VA examiner stated that there is "[n]o objective evidence to support condition of fibromyalgia, unable to determine whether symptoms are related to fibromyalgia condition without mere speculation.  A nexus is not established."

Unfortunately, the June 2017 VA examiner failed to address the question of direct service connection; namely, whether the diagnosed bilateral wrist and ankle disabilities are due to his military service.  In addition, when the examiner stated that that there is no objective evidence to support a diagnosis of fibromyalgia, he ignored the April 2016 letter from the Veteran's treating VA physician who confirmed a diagnosis of fibromyalgia.  Moreover, the examiner failed to provide any rationale to support his statement that he is unable to determine whether the Veteran's wrist and ankle symptoms are due to fibromyalgia without resorting to mere speculation.  To this end, in Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  As the opinion did not comply with Jones, it is inadequate and a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the inadequacy of the April 2017 VA medical opinion, the Board finds that the evidence currently of record is insufficient to resolve the claim of service connection for disabilities of the bilateral wrists and ankles to include as manifestations of fibromyalgia, and further that a medical opinion in this regard is warranted.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Due to the deficiencies of the April 2017 VA medical opinion, as outlined above, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange for an examiner, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to:

(a) whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed bilateral wrist and bilateral ankle disabilities are at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.

(b) whether the Veteran's complaints of bilateral wrist and ankle pain are a manifestations of his diagnosed fibromyalgia and, if so, whether fibromyalgia is related to the Veteran's military service.

In addressing the above, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Thereafter, readjudicate the claims remaining on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


